DETAILED ACTION
This communication is in response to Application No. 16/446,437 filed on 19 June 2019. The response presented on 20 December 2021, which amends claims 1, 2, 6, 9, 12 and 16, and presents arguments, is hereby acknowledged. Claims 1-6, 8-13, 15-18 and 20 are currently pending and subject to examination. 
Response to Amendment
 Applicant’s arguments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 20th, 2021.   
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant's claim amendments and arguments, filed on 20 December 2021 have been fully considered and they overcome each and every 112 rejection. 
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Response to Amendment
Applicant's claim amendments and arguments, filed on 20 December 2021 have been fully considered and they overcome each and every 102 rejection. 

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Response to Amendment
Applicant's arguments filed on 20 December 2021have been fully considered but they are not persuasive.  
Applicant argues that regarding claims 7, 14 and 16 (now amended into the independent claims) the examiner makes no mention of the claimed limitation “add, in response to the 
However, the examiner concluded that this limitation was obviousness for a person of ordinary skill in the art based on the findings of fact presented by the examiner. The person of ordinary skill would be motivated to combine session reuse (or continuation with a “subsequent” connection) scheme of Goel with the certificate validation technique of Janjua, which verifies a current certificate against a cached certificate each time the client attempts connection to a service, such as a web site. Such a combination would result in “adding” the “subsequent” connection to the existing secure session (via Goel’s Fig5, [0047] which assigns the subsequent SSL connection the same session ID as the initial connection, thus “adding” the subsequent SSL connection to the same original session) only after validation of the current certificate (via Janjua’s process).  As noted in RFC 2246 (which is incorporated by reference in Goel, see [0020]) the serverHello message is always followed by the server’s digital certificate (See RFC 2246, section 7.6.2 on page 36).  Thus the subsequent connection of the proposed modification, which includes the server sending the serverHello message (Goel, Fig 5, 513) would necessarily be followed by the server sending its digital certificate to the client.  Thus, the proposed modified system of Janjua, would have a new “current” certificate which would need validating against the previous copy.  The examiner finds that a person in the art would be motivated to add session reuse/resumption into a system such as Janjua’s. Doing so would aid in improving the performance of the network as reusing a session will eliminate the need to re-establish state for the entire session.  

.
Claim Rejections - 35 USC § 103
Claims 1, 4, 9 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Janjua et al. (US 20140283054 A1) hereinafter Janjua, in view of Goel et al (US 20120023241 A1) hereinafter Goel.
Regarding claim 1, Janjua teaches a computer system comprising: a memory; a network interface; and at least one processor coupled to the memory and the network interface (Janjua: [0016] provides for the computing device 102 which may range from a full resource device with substantial memory and processor resources) and configured to:
transmit, via the network interface, a first message to a server application to initiate a handshake process with the server application (Janjua: [0013] provides for the client device transmits request to target site requesting current certificate);
receive, via the network interface, a first copy of a security certificate from the server application (Janjua: [0013] provides client receives a first "current" copy of the certificate from the target site; See Fig 5, step 502; [0061]);
determine whether the first copy is valid (Janjua: Fig 5, steps 504->506 being "no", not stored locally; validation occurs via steps 514->516->520;  [0065]-[0067]);
store, in response to the determination that the first copy is valid, the first copy into memory (Janjua: [0079] for determining first current certificate is genuine based on comparison to confirmed copy; [0083]-[0085] for maintaining genuine certificates in store;  See also Fig 2, par [0030]-[0031] for example);
establish, in response to a determination that the first copy is valid, an initial secure connection to the server application (Janjua: [0022] provides the entire purpose of getting the 
transmit, via the network interface, a second message to the server application to request a subsequent secure connection to the server application (Janjua: [0013] provides for sending request for certificate at another arbitrary time in the future; See also Fig 2, [0030]-[0031]);
receive, via the network interface, a second copy of the security certificate from the server application (Janjua: Fig 5, step 502 on 2nd iteration; [0061)
determine whether the second copy matches the first copy (Janjua: Fig 5, steps 504->506 being "yes", we have received previous certificate before; Then step 508 determining current (i.e., most recently received) certificate matches previously received certificate in store; [0063]-[0064]);
and finalize establishing, in response to a determination that the second copy matches the first copy, the subsequent secure connection to the server application (Janjua: [0022] provides the entire purpose of getting the certificate is to establish an SSL connection to the server site; See also [0078], for not setting up the connection if the certificate is found fraudulent; entire portion for a second, subsequent connection).
Janjua does not teach claim’s “session” that comprises multiple child objects that represent connections (claim’s “initial connection” and “subsequent connection”). 
Goel teaches a secure communication session with the server application, the secure communication session comprising the initial secure connection (Goel: FIG. 5 provides for another view of an embodiment, including receiving an initial SSL connection request, establishing an SSL session) 
and wherein finalizing establishing a subsequent connection comprises adding the secure connection to the secure communication session (Goel: FIG. 5, [0047] provides the subsequent 
Janjua and Goel are all considered to be analogous to the claimed invention because they are in the same field of secure networking using sessions and connections. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua to incorporate the teachings of Goel to combine session reuse (or continuation with a “subsequent” connection) scheme of Goel with the certificate validation technique of Janjua, which verifies a current certificate against a cached certificate each time the client attempts connection to a service, such a website. Such a combination would result in “adding” the “subsequent” connection to the existing session. A person in the art would be motivated to add session reuse/resumption to systems implementing HTTP and TLS/SSL. Doing so would aid in improving the performance of the network as reusing session will eliminate the need re-establish state for the entire session.  
Regarding claim 9, the claim recites all the limitations of claim 1 for a method and is thereby rejected under the same rationale. 
Regarding claim 16, the claim recites all the limitations of claim 1 for a non-transitory computer readable medium storing instruction and is thereby rejected under the same rationale.
Regarding claim 4, Janjua further states that the memory stores no copies of the security certificate prior to transmitting the first message (Janjua: [0062] “In situations in which the computing device implementing process 500 has not previously accessed the target site (“first message”), the local site certificate mapping store (“memory”) would include no previous certificates received from the target site (“server”)”).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janjua (US 20140283054 A1) and Goel (US 20120023241 A1), in view of Shilane (US 10831370 B1).
Regarding claim 2, Janjua/Goel teaches all the elements of claim 1 as stated above except wherein how the no difference exist between them (the copies). Shilane teaches the computer system of claim 1, wherein the at least one processor is configured to determine whether the second copy matches the first copy by comparing the second copy to the first copy byte-by-byte (Shilate: [19] provides for the byte-by-byte comparison between the copies of keys to determine if no differences exist between them).  
Janjua, Goel and Shilane are all considered to be analogous to the claimed invention because they are in the same field of secure network communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua/Goel system, to use a byte-to-byte comparison technique as disclosed in Shilane. Doing so would incorporate a known method to perform comparisons to determine identicalness. 
Regarding claim 10, this claim contains the same limitations as claim 2, and is rejected under the same rationale.
Claims 3, 6, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janjua (US 20140283054 A1) and Goel (US 20120023241 A1), in view of Mistry (US 20180367530 A1).
	Regarding claim 3, Janjua/Goel do not explicitly teach about the type of the connection.
Mistry teaches that the subsequent secure connection is a low-level connection (Mistry: [0043] provides for the low-level connection protocol).

Regarding claim 6, Janjua/Goel do not teach a full transport layer security validation of the first copy.
Mistry teaches that to determine whether the first copy is valid comprises to execute a transport layer security validation of the first copy (Mistry: [003] provides for the transport layer security validation of the first copy).
	Janjua, Goel and Mistry are all considered to be analogous to the claimed invention because they are in the same field of secure network communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua/Goel to incorporate the teachings of Mistry and provide a computer system to establish connection between client and server using multiple certificates where the first copy is validated using transport layer security. Doing so would aid in using a preexisting standardized protocol for certificate validation.
Regarding claim 11, Janjua/Goel teaches all the elements of claim 9 as stated above except the type of the connection.

	Janjua, Goel and Mistry are both considered to be analogous to the claimed invention because they are in the same field of secure network communication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua/Goel to incorporate the teachings of Mistry and provide a computer system to establish low-level secure connection between client and server using multiple certificates and compare them with each other. Doing so would aid in using a preexisting standardized protocol to establish secure connections. 
	Regarding claim 13, the claim recites all the limitations of claim 6 for a method and is thereby rejected under the same rationale. 
Regarding claim 17, the claim recites all the limitations of claim 11 for a computer readable medium and is thereby rejected under the same rationale. 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Janjua (US 20140283054 A1) and Goel (US 20120023241 A1), in view of Nukala et al (US 20200045015 A1) hereinafter Nukala. 
	Regarding claim 5, Janjua further teaches wherein the at least one processor is further configured to: determine, in response to a determination that the second copy does not match the first copy, (Janjua: Fig. 5, step 506 and 514) whether the second copy is valid; (Janjua: Fig. 5, step 520 to make sure the certificate is valid) and store, in response to a determination that the second copy is valid, the second copy in the memory (Janjua: [0075] provides for updating local Site Certificate Mapping Store)

	Nukala teaches that authentication of the network request is based on the connection (Nukula:[005] [00042] provide for the high level connection). 
	Janjua, Goel and Nukala are all considered to be analogous to the claimed invention because they are in the same field of authenticating network connections. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua/Goel to incorporate the teachings of Nukala and provide a validation test based on the protocol of the network where the second copy of the certificate does not match the first copy. Doing so would aid in using the right tools to validate the certificate (based on the protocol) to filter out fraudulent certificates. 
	Regarding claim 12, Janjua further teaches wherein the method is further configured to: determine, in response to a determination that the third copy does not match the first copy, (Janjua: Fig. 5, step 506 and 514) whether the third copy is valid; (Janjua: Fig. 5, step 520 to make sure the certificate is valid) and store, in response to a determination that the third copy is valid, the third copy in the memory (Janjua: [0075] provides for updating local Site Certificate Mapping Store)
	However Janjua does not teach that the validation of the second copy is based on the determination of the protocol of the network (high-level connection). 
	Nukala teaches that authentication of the network request is based on the connection (Nukula:[005] [00042] provide for the high level connection). 
	Janjua, Goel and Nukala are all considered to be analogous to the claimed invention because they are in the same field of authenticating network connections. Therefore, it would 
	Regarding claim 18, the claim recites all the limitations of claim 5 for a computer readable medium and is thereby rejected under the same rationale. 
Claims 8, 15 and 20 are rejected under 35 U.S.C as being unpatentable over Janjua (US 20140283054 A1) and Goel (US 20120023241 A1), in view of Gore et al (US 20190379656 A1) hereinafter Gore.
Regarding claim 8, Janjua and Goel do not teach the secure communication session comprising an expiration time. 
Gore teaches the secure communication session comprises an expiration time (Gore: [0044] provides for the communication session comprising an expiration time). 
Janjua, Goel and Gore are all considered to be analogous to the claimed invention because they are in the same field of secure networking using sessions and connections. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janjua and Goel to incorporate the teachings of Gore to include an expiration time to the session. Doing so would aid in making sure to terminate the session when it is no longer used thereby reducing the load on the network. 
Regarding claim 15, the claim recites all the limitations of claim 8 for a method and is thereby rejected under the same rationale.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/YASMIN JAHIR/Examiner, Art Unit 2432